PER CURIAM.
The Court of Civil Appeals concluded that the evidence was sufficient in law to support the trial court’s implied finding that “Del Bosque’s death was not the result of negligence of appellee (The Texas Company), but that appellee was justified ira making a settlement of the federal court case against it rather than risk a trial”. Tex.Civ.App., 358 S.W.2d 171. We agree with this holding which supports an affirmance of the trial court’s judgment and we do not pass upon the Court of Civil Appeals’ further holding that under the indemnity provision of the contract between the parties the petitioner would have been liable to respondent for money paid out because of Del Bosque’s death even in the event such death had been caused by negligence on the part of the respondent.
The application for writ of error is refused, no reversible error.
WALKER, J., not sitting.